Title: To George Washington from William Thornton, 12 March 1795
From: Thornton, William
To: Washington, George


        
          Sir
          Philadelphia 12th March 1795.
        
        I have laid before my Colleagues my Sentiments relative to the propriety of raising the foundation of the Capitol, and in

requesting your Attention to this Subject I comply with their desire as well as gratify my own wish to know your pleasure concerning it, that in pursuing our Duty we may proceed under the Sanction of your approbation.
        It is to be lamented that the Capitol was placed so far to the west of the Hill. It is however better a little to the west than on the very summit; because, independent of the View, the Ground in filling up will take the Form of the Building, and give to it when finished an uncommonly dignified appearance. To effect this the Earth should slope away regularly, and when Steps are made round the semicircular part, from the Terrace, to the Park below, the whole will exhibit the magnificence of a Roman Temple. But, by its being placed so far forward, either the foundation must be raised to meet the Elevation of the Ground behind, or the Ground must be diminished to accord with the Foundation: both are very expensive. Unfortunately also the Foundation, especially on the East, or back part, was laid unnecessarily deep, which not only sank much money, but wasted time. This would scarcely have happened if either the breadth of the walls had been considered, or the necessity of raising them to the proper height.
        Being cautious of admitting any Information on this important Subject, without investigating the minutiæ myself, I went over the Ground with a very accurate Instrument, and took the different heights, which I found corresponded so nearly to the Elevations given by Monsr Blois, that I may, with great propriety proceed upon his Reports as Data, in calculating the difference of the Expence of raising the foundation and of removing the Ground. The result of these Considerations shall be laid before you in as brief a manner as possible.
        I found the Ground to be 17 F[eet] 8 I[nches] above the present Level of the Foundation. By a Calculation of Mr Hallet, made some time ago, upon the Section of Monsr Blois, the expense of removing the Ground to the Level of the present Foundation will be
        
          
            
            
            
            £54,362.2
          
          
            If the Foundation be raised three feet
            
             39,992.8
          
          
            If
            raised six feet
            
             26,511.0
          
          
            If
            nine feet
            
             20,478.0
          
        
        If the Foundation were to be raised ten feet higher the Expense of removing the Earth would be reduced to about £18,467, allowing the foregoing Statement to be near the Truth. But I

find the Earth may be removed for two Shillings the cubic yard, whereas the above Calculations have proceeded upon three Shillings, the price then given at the Capitol. This reduces the Statement to the following—
        
          
            If the Ground be reduced to the present Foundation
            
            £36,241. 8.0
          
          
            If only to the foundation when raised three feet
            
             26,661.12.0
          
          
            If six feet
            
             17,674. 0.0
          
          
            If nine feet
            
             13,652. 0.0
          
          
            If ten feet
            
             12,311. 6.8
          
        
        It must be observed that these Calculations suppose a removal of the Earth the whole extent of the Capitol Square, and the Streets leading into it from a great distance.
        
          
            According to the Estimate of Mr Hallet, raising
            
          
          
            every part of the Foundation one Foot would
            
          
          
            require an Expenditure of
            £600.0
          
          
            According to an Estimate of Mr Williamson
             767.8
          
        
        Mr Hallet’s I think rather under the Truth, and Mr Williamson’s rather more than what the work can be done for by our present Arrangements. It is thought the work may now be executed for £1.2S.6D. the Perch; I will however allow £1.3.1 i.e. £740 for a whole round of one Foot high, or for the ten feet £7,400.
        By this Statement the Expense is in an inverse Ratio to the increased height of the foundation.
        If the Elevation of the Ground be diminished the great reason for placing the Capitol on an Eminence will be contravened, and the top of it only will be visible from the remote parts of the City. The expense also of removing such an extensive Body of Earth will be very great, in comparison to the expense of raising the Foundation. If the removal of the Ground is not immediately necessary it will fall very heavy on a future Day; even now, all private Houses, which may be built on the Capitol Hill, to a great distance, must inevitably be sunk one Story, except the Ground be previously removed at public or private Expense. If at the public, there can be no hesitation what plan to adopt; if at private Expense, it would not be submitted to; for the Situations would rather be abandoned than such an enormous Expense incurred: If not sunk at all, I am much afraid when we see the Capitol overlooked by private Houses we shall hereafter be

reproached for losing all the Advantages which such a grand Site presents, by refusing the only mode of rectifying an Error. If the Walls be raised to such a height that only the summit of the Hill shall require removal to fill up as much as present Occasion will render necessary, the Quantity will be very small, and may be done at leisure, or in the winter months; part of it may be proper for Bricks, and be an accommodation; thus, the principal, nay almost whole expense will be the wall, which in our present State may appear heavy; but, when we consider that this is a work for the Accommodion of future Ages, and the Capitol of a great and increasing people, it would be a matter of universal Condemnation: were we to sacrifice so noble a monument of Splendor, for the sake of so trivial and time-serving a Consideration. Beside, we have the pleasure of knowing to what point our Force ought chiefly to be directed, and with this Knowledge it will be easy to arrange the work so as not to risk any interruption in the progress; for the foundation can be finished in one part while the Stone-cutters make preparations, and the Superstructure can proceed while those persons who were first engaged might continue the Foundation in other parts, and keep always in advance of the Stone-cutters. If our Time and Finances will not permit us to apply to those Divisions of the Building not immediately requisite to the accommodation of Congress, they may be left in such a State as to be compleated hereafter.
        I cannot finish without being so candid as to inform you that my Sentiments, on this Subject, are not much espoused by my Colleagues. They consider the immediate Expense as more than equivalent to the Advantage, and are willing to put off the evil Day of Expenditure. I think, with them, that to be particularly guarded against entering into any thing which may have even the semblance of Extravagance is a primary Duty. We know our difficulties, and we sensibly feel the necessity of a minute Attention to parsimony, but in this Case we only save to Day, tomorrow will call for a double Sum. Besides were it a work which could be done hereafter I should join in the Expedience of Procrastination ⟨mutilated⟩ if the Error could ever be corrected, at any Expense, I should not be so urgent: But when fixed it is immutably fixed, either to raise the wall or sink the Hill. By raising the Foundation the Elevation of the Site will be preserved as much as possible, and the whole Expense, finally, reduced in the same

proportion. I am sir with the greatest respect your obedient & affectionate Friend
        
          William Thornton
        
      